Citation Nr: 1701220	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  04-35 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to December 1966.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The case was remanded for additional development in July 2008 and August 2010.  
After further proceedings, the Board denied service connection for PTSD in April 2015.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  After the Veteran died, the Court issued a memorandum decision vacating the April 2015 Board decision and dismissing the appeal.


FINDING OF FACT

The appellant died in October 2015.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time. 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The record indicates that the Veteran died in October 2015, after he had appealed the Board's denial of service connection for PTSD to the Court of Appeals for Veterans Claims (Court).  After learning of the Veteran's death, the Court issued a memorandum decision vacating the Board's April 2015 decision and dismissing the appeal for lack of jurisdiction.   The Court then returned the case to the Board.

Like the Court, the Board must dismiss the Veteran's claim for service connection for PTSD.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  Persons eligible for substitution under 38 C.F.R. § 3.1010 include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(a).  Under 38 C.F.R. § 3.1010(c)(2), a request for dependency and indemnity compensation by an eligible person, such as the Veteran's surviving spouse, is deemed to include such a request to substitute if, at the time of the Veteran's death, a claim seeking periodic monetary payments from VA was pending before the Agency of Original Jurisdiction (AOJ) or the Board.   

In this case, the Veteran's surviving spouse filed a request for dependency and indemnity compensation in December 2015, in which she indicated that the Veteran's death was related to service.  But at the time of the Veteran's death, the issue in this appeal was pending before the Court, not before the AOJ or the Board.  For this reason, the surviving spouse's December 2015 claim is not deemed to include a request to substitute under 38 C.F.R. § 3.1010.

With exceptions only for cases of substitution under 38 C.F.R. § 3.1010, appellants' claims do not survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  Because no request for substitute was filed, this appeal became moot by virtue of the Veteran's death and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In December 2015, the VA Pension Management Center in St. Paul, Minnesota issued a rating decision denying service connection for the cause of death.  It does not appear that the Veteran's surviving spouse ever filed a notice of disagreement appealing that decision.  Thus, the Board's dismissal of this appeal does not address the merits of the dependency and indemnity compensation claim filed by the Veteran's surviving spouse in December 2015.    

	(CONTINUED ON NEXT PAGE)



ORDER

The Veteran's appeal of the denial of entitlement to service connection for PTSD is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


